 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH FREENEY, an individual, on behalf Case No.: 1:19-CV-01324-AWI-EPG
     of himself and all others similarly situated,
12
                            Plaintiff,                    ORDER RE: NOTICE OF SETTLEMENT
13                                                        AND JOINT STIPULATION AND REQUEST
                     v.                                   TO VACATE THE SCHEDULING
14                                                        CONFERENCE
     J.B. HUNT TRANSPORT, INC., an Arkansas
15   corporation; and DOES 1 through 25, inclusive,
                                                          (ECF No. 5)
16
                            Defendants.
17

18

19

20          Plaintiff, Kenneth Freeney, and Defendant, J.B. Hunt Transport, Inc., have notified the Court

21   that they have reached a settlement of this action in principle and that they are in the process of

22   memorializing that settlement. (ECF No. 5.) The parties also indicate that there is a dispute regarding

23   whether this action was properly removed from Stanislaus County Superior Court and that, once the

24   settlement is memorialized, they will file a joint stipulation to remand the case to Stanislaus County

25   Superior Court. The parties indicate that they will file the joint stipulation to remand no later than

26   December 9, 2019, and request that the Scheduling Conference, set for November 21, 2019, be

27   vacated. In light of the foregoing, the Court finds good cause for and will therefore grant the request to

28   vacate the scheduling conference.

                                                          1
 1          IT IS ORDERED that the Scheduling Conference, currently set for November 21, 2019, is

 2   VACATED. The parties are directed to file, no later than December 9, 2019, either a joint stipulation

 3   to remand or a joint status report indicating the status of settlement and the filing of the anticipated joint

 4   stipulation to remand.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     October 17, 2019                              /s/
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           2
